



EXHIBIT 10.4


RETENTION BONUS AGREEMENT


This Retention Bonus Agreement (the “Agreement”) is entered into by and between
L Brands Store Design & Construction, Inc. (the “Company”) and Jamie Bersani
(the “Associate”).


WHEREAS, the parties have determined that appropriate steps should be taken to
ensure the Associate’s continued employment and to ensure that the Associate
devotes his best professional efforts, time and skill to the performance of his
job responsibilities;


NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:


1.
The Company agrees that if the Associate remains employed and continues to use
his best efforts to satisfactorily perform his job duties, the Company will pay
the Associate a Retention Bonus in the Total Amount of Two Million Two Hundred
Fifty Thousand Dollars and Zero Cents ($2,250,000.00), less applicable
withholdings under the following schedule and conditions:



a.
One-third of the Total Amount payable, which is the sum of Seven Hundred Fifty
Thousand Dollars ($750,000.00), will be paid to the Associate on January 31,
2021, provided that the Associate is employed on the date of the payment;



b.
One-third of the Total Amount payable, which is the sum of Seven Hundred Fifty
Thousand Dollars ($750,000.00), will be paid to the Associate on July 31, 2021,
provided that the Associate is employed on the date of the payment;



c.
One-third of the Total Amount payable, which is the sum of Seven Hundred Fifty
Thousand Dollars ($750,000.00), will be paid to the Associate on January 31,
2022, provided that the Associate is employed on the date of the payment.



2.
The Associate understands that receipt of the Total Amount of the Retention
Bonus is contingent upon the Associate remaining employed with the Company as of
each installment date and satisfactorily performing his duties in accordance
with the terms of this Agreement.



3.
The Associate agrees to keep this Agreement confidential and not to reveal the
existence of this Agreement, nor any of its terms, to any person, entity or
organization.



 
 
 
 
 
 
 
/s/ STUART BURGDOERFER
 
 
 
Stuart Burgdoerfer
 
 
 
 
VOLUNTARILY AND KNOWINGLY AGREED
 
 
AND ACCEPTED AS SPECIFIED ABOVE:
 
 
 
 
 
/s/ JAMIE BERSANI
 
 
Jamie Bersani
 
 
Date:
5/19/20
 
 






